          Case 1:20-cv-01509-CJN Document 48 Filed 08/06/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                             )
 J.B.B.C., A MINOR CHILD, by and through his                 )
 father and Next Friend, Carlos Emilio Barrera               )
 Rodriguez,                                                  )
                                                             )
                                                             )
 E.Y., A MINOR CHILD, by and through his brother             )
 and Next Friend, Fernando Barrios,                          ) No. 1:20-cv-01509 (CJN)
                                                             )
 Plaintiffs,                                                 )
                                                             )
 v.                                                          )
                                                             )
                                                             )
 CHAD F. WOLF, Acting Secretary of Homeland                  )
 Security, in his official capacity, et al.,                 )
                                                             )
 Defendants.                                                 )
                                                             )


      PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Plaintiffs have reviewed Defendants’ motion to dismiss and accompanying declarations.

See ECF Nos. 47, 47-1, 41-2.

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs J.B.B.C. and E.Y.,

by and through their counsel, hereby give notice of their voluntary dismissal of this case without

prejudice. Defendants have filed neither an answer to the complaint nor a motion for summary

judgment in this case. See Fed. R. Civ. P. 41(a)(1)(A)(i).



Dated: August 6, 2020                            Respectfully submitted,

                                                     /s/ Lee Gelernt_____________________
 Stephen B. Kang*                                    Lee Gelernt*
 Cody Wofsy*                                         Daniel A. Galindo*
 Morgan Russell*                                     Celso J. Perez (D.C. Bar No. 1034959)
 Adrienne Harrold*                                   American Civil Liberties Union Foundation,
 American Civil Liberties Union Foundation,          Immigrants’ Rights Project
 Immigrants’ Rights Project                          125 Broad Street, 18th Floor
 39 Drumm Street                                     New York, NY 10004


                                                 1
        Case 1:20-cv-01509-CJN Document 48 Filed 08/06/20 Page 2 of 2




San Francisco, CA 94111                         Tel: (212) 549-2600
Tel: (415) 343-0770
                                                Robert Silverman*
Andre Segura                                    Oxfam America
Kathryn Huddleston                              Boston, MA 02115, Suite 500
Rochelle Garza                                  Tel: (617) 482-1211
Brantley Shaw Drake
American Civil Liberties Union Foundation       Scott Michelman (D.C. Bar No. 1006945)
of Texas, Inc.                                  Arthur B. Spitzer (D.C. Bar No. 235960)
5225 Katy Freeway, Suite 350                    American Civil Liberties Union Foundation of
Houston, Texas 77007                            the District of Columbia
Tel. (713) 942-8146                             915 15th Street NW, Second Floor
                                                Washington, D.C. 20005
Jamie Crook (D.C. Bar No. 1002504)              Tel: (202) 457-0800
Blaine Bookey
Karen Musalo                                    Attorneys for Plaintiffs
Center for Gender & Refugee Studies
200 McAllister St.
San Francisco, CA 94102
Tel: (415) 565-4877

*Admitted pro hac vice




                                            2
